DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellis et al. (US 2007/0271793).
Mellis et al. discloses a tie bar assembly for distributing loads to a support frame (114) of an automotive vehicle comprising a pair of spaced apart reinforcement bars (116,118) extending longitudinally between opposed ends (130,132) and tie bar shells (120,122) supported by the reinforcement bars (116,118), as shown in Figures 34-36.  Each tie bar shell (120,122) extends between opposite first and second distal ends, as shown in Figures 34-36.  The tie bar shell has a first .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mellis et al. (US 2007/0271793) in view of Nagwanshi et al. (9,067,550).
Mellis et al. does not disclose the crush can.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrally form a honeycomb, foam filled, plastic crush can with the support plates of Mellis et al., as taught by Nagwanshi et al., to improve energy absorption to improve passenger safety.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mellis et al. (US 2007/0271793) in view of Roussel et al. (US 2004/0262931).
Mellis et al. discloses the bars are made of metal and the tie bar shell is overmolded on the bars using aluminum, as disclosed in paragraphs [0120] and [0122].  However, Mellis et al. does not disclose the claimed materials.
Roussel et al. teaches forming bumper connectors (72,74) from thermoplastics or composite material instead of aluminum, as disclosed in paragraph [0065].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tie bar shell of Mellis et al. from thermoplastic or composite material instead of aluminum, as taught by Roussel et al., to reduce the weight of the structure for improved fuel economy while providing sufficient strength and energy absorption to mount the bumper to the vehicle.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 12, 2021